Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 2/8/2021 has been received; Claims 1-9 & 11-17 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 9, 11, 12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamradt (USPN D571,047).
Regarding Claim 8, Kamradt discloses an athletic protection device (Figures 1-5) comprising a protective shield (Figures 1-5) for protecting male genitals of a user (Title: "athletic protector”) the shield including an arch portion (arch portion, see annotated figure 3 below) shaped to protect the genitals and having an arch upper edge (AUE, see annotated figure 3 below), an arch lower edge (ALE, see annotated figure 3 below), and opposing sides (side, see annotated figure 3 below) extending between the arch upper and lower edges, the arch portion further having an interior surface (Figure 1-5, clearly the arch portion has an interior surface) defining a cavity configured to receive the genitals and an exterior surface (the exterior surface as shown in Figures 1-5) opposite the interior surface, wherein the arch portion has an arch height (H, see annotated figure 3 below) defined between the arch upper and lower edges, and the arch height has a vertical midpoint (VMP, see annotated figure 1 below), wherein the vertical midpoint is centrally located between the upper and lower edges (see annotated figure 3 below), and 4Serial No. 14/557,914 Atty. Dkt. No. FRDA 0101 PUSPa pair of wings (wing, see annotated figure 3 below) each extending from one of the opposing sides and having an inside surface (Figure 1-5, clearly the wings have an interior surface which is capable of being) engageable with and supported by a thigh of the user and an exterior surface (the exterior surface as shown in Figures 1-5) opposite the inside surface, each of the wings further having a wing upper edge (UE, see annotated figure 3 below) continuous with the arch upper edge and a wing lower edge (LE, see annotated figure 3 below) continuous with the arch lower edge, and wherein the inside surface of each wing engages and is supported by the anterior portion of a thigh below he vertical midpoint of the arch height (the bottom portion of the wings are capable of engaging and supporting a portion of the anterior portion of the thigh which is below the vertical midpoint of the arch).
Regarding Claim 9, Kamradt discloses a set of raised ribs (1st, see annotated figure 3 below) extends laterally between the arch portion and one of the wings to increase stiffness of the shield (see annotated figure 3 below), wherein the raised ribs each project outwardly from the exterior surface of the arch portion and the exterior surface of the one of the wings (see annotated figure 3 below). 
Regarding Claim 11, Kamradt discloses the exterior surface of the arch portion projects outwardly from the exterior surfaces of the wings so that the arch portion is raised from the wings (Figure 5). 
Regarding Claim 12, Kamradt discloses a second set of raised ribs (2nd, see annotated figure 3 below) extends laterally between the arch portion and the other of the wings to increase stiffness of the shield (see annotated figure 3 below), wherein each raised rib of the second set projects outwardly from the exterior surface of the arch portion and the exterior surface of the other of the wings (see annotated figure 3 below). 
Regarding Claim 14, Kamradt discloses each of the wings includes an arcuate portion (arcuate, see annotated figure 5 below, which is capable of being) contoured to match a shape of a portion of the thigh. 
Claims 8, 11 & 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brownlee (USPN 5,154,187).
Regarding Claim 8, Brownlee discloses an athletic protection device (Figures 1-4) comprising a protective shield (Figures 2 & 3) for protecting male genitals of a user (Col. 1, lines 5-15, "including the groin") the shield including an arch portion (19) shaped to protect the genitals and having an arch upper edge (AUE, see annotated figure 2 below), an arch lower edge (ALE, see annotated figure 2 below), and opposing sides (side, see annotated figure 2 below) extending between the arch upper and lower edges, the arch portion further having an interior surface (Figure 3) defining a cavity (cavity, see annotated figure 3a below) configured to receive the genitals and an exterior surface (Figure 3) opposite the interior surface, wherein the arch portion has an arch height (H, see annotated figure 2 below) defined between the arch upper and lower edges, and the arch height has a vertical midpoint (VMP, see annotated figure 2 below), wherein the vertical midpoint is centrally located between the upper and lower edges (see annotated figure 2 below), and 4Serial No. 14/557,914 Atty. Dkt. No. FRDA 0101 PUSPa pair of wings (20 & 21) each extending from one of the opposing sides and having an inside surface (Figure 3) engageable with and supported by a thigh of the user and an exterior surface (Figure 3) opposite the inside surface, each of the wings further having a wing upper edge (UE, see annotated figure 2 below) continuous with the arch upper edge and a wing lower edge (LE, see annotated figure 2 below) continuous with the arch lower edge, and wherein the inside surface of each wing engages and is supported by the anterior portion of a thigh below the vertical midpoint of the arch height (Figures 1 & 4).
Regarding Claim 11, Brownlee discloses the exterior surface of the arch portion projects outwardly from the exterior surfaces of the wings so that the arch portion is raised from the wings (Figure 3). 
Regarding Claim 14, Brownlee discloses the interior surface of each of the wings includes an arcuate portion (arcuate, see annotated figure 3a below, which is capable of being) contoured to match a shape of an anterior portion of the thigh. 
Regarding Claim 15, Brownlee discloses each of the left and right wings are shaped to extend across and be supported by an anterior portion of the thigh (Figures 2 & 3, each of the left and right wings are shaped to be capable to extend across and be supported by an anterior portion of the thigh) in the area between the midpoint of the arch height and the lower edge of the wing. 
Regarding Claim 16, Brownlee discloses each of the left and right wings are shaped to extend across and be supported by at least a portion of a sartorius muscle of the thigh (Figures 2 & 3, each of the left and right wings are shaped to be capable to extend across at least a portion of a sartorius muscle of the thigh).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brownlee (USPN 5,154,187) in view of Graff (USPN 4,922,899).
Regarding Claim 13, Brownlee does not disclose each of the wings includes a living hinge. However, Graff discloses two wings (14) including at least one corner portion (lower left and right corners) attached by a living hinge (17 & 18), wherein the corner portions are flexibly connected to an intermediate portion (portion interior of corner portion and opposite of living hinge) of each of the wings (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wings of Brownlee, to include a hinge, as taught by Graff, in order enable accommodation of various body contours. 
Claims 1, 2 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Edenfield (USPN 5,819,323) in view of Kamradt (US D571,047).
Regarding claim 1, Edenfield discloses an athletic garment for protecting a groin region of a user comprising shorts including a pair of leg receiving portions (below) and a flap (44) defining a pocket centered in the groin region and extending in front of a portion of each of the leg receiving portions; and a protective shield (24) disposed within the pocket that includes an arch portion (Figures 1 and 2).  Edenfield does not specifically disclose wherein the protective shield further includes a left wing and a right wing extending laterally outward from opposing sides of the arch portion, the left wing extending over a portion of one of the leg receiving portions and the right wing extending over a portion of the other of the leg receiving portions.
               
    PNG
    media_image1.png
    334
    411
    media_image1.png
    Greyscale

However, this type of protective shield structure is known in the art of apparel.  One such example is seen in Kamradt, which teaches 
an  protective shield device (Figures 1-5) including an arch portion (arch portion, see annotated figure 3 below) shaped to protect the groin region and having an arch upper edge (AUE, see annotated figure 3 below), an arch lower edge (ALE, see annotated figure 3 below), and opposing sides (side, see annotated figure 3 below) extending between the arch upper and lower edges, the arch portion further having an interior surface (Figure 1-5, clearly the arch portion has an interior surface) defining a cavity configured to cover the groin region and an exterior surface (the exterior surface as shown in Figures 1-5) opposite the interior surface, wherein the arch portion has an arch height (H, see annotated figure 3 below) defined between the arch upper and lower edges, and the arch height has a vertical midpoint (VMP, see annotated figure 1 below), wherein the vertical midpoint is centrally located between the upper and lower edges (see annotated figure 3 below), and a pair of left and right wings (wing, see annotated figure 3 below) each extending from one of the opposing sides and having an inside surface (Figure 1-5, clearly the wings have an interior surface which is capable of being) engageable with and supported by a thigh of the user and an exterior surface (the exterior surface as shown in Figures 1-5) opposite the inside surface, each of the wings further having a wing upper edge (UE, see annotated figure 3 below) continuous with the arch upper edge and a wing lower edge (LE, see annotated figure 3 below) continuous with the arch lower edge, and wherein the inside surface of each wing engages and is supported by the anterior portion of a thigh below the vertical midpoint of the arch height (the bottom portion of the wings are capable of engaging and supporting a portion of the anterior portion of the thigh which is below the vertical midpoint of the arch). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the protective shield as taught by Kamradt in place of the protective shield of Edenfield in order to provide additional protective coverage over the wearer's legs and lower abdomen in addition to the groin.
It is further noted that it would be obvious to one of ordinary skill in the art of apparel to make the pocket of Edenfield a size that will accommodate the protective shield it is intended to hold.  Making the pocket of Edenfield slightly larger in both the vertical and horizontal directions would match up better with the shape, size and functionality of the protective shield of Kamradt.  Therefore, it would have been an obvious matter of design choice to have used a slightly larger pocket of Edenfield in the vertical and horizontal directions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USP 237 CCPA 1955).
Regarding Claim 2, Edenfield as modified by Kamradt discloses the invention as in claim 1. Kamradt further discloses a first set of raised ribs (1st, see annotated figure 3 below) extends laterally between the arch portion and the left wing to increase stiffness of the shield (see annotated figure 3 below), wherein the raised ribs each project outwardly from the exterior surface of the arch portion and the exterior surface of the left wing (see annotated figure 3 below) and a second set of raised ribs (2nd, see annotated figure 3 below) extends laterally between the arch portion and the right wing to increase stiffness of the shield (see annotated figure 3 below), wherein each raised rib of the second set projects outwardly from the exterior surface of the arch portion and the exterior surface of the right wing (see annotated figure 3 below) 
Regarding claim 6, Edenfield as modified by Kamradt substantially discloses the invention as in claim 1.  Kamradt further teaches wherein the interior surface of each of the left and right wings include an arcuate portion (arcuate, see annotated figure 5 below) contoured to match a shape of an anterior portion of a user's thigh (Figures 2-5).  The curvilinear shape of the left and right wings of Kamradt are capable to contour to match the curvilinear shape of the front of a wearer’s thighs.
Regarding Claim 17, Edenfield as modified by Kamradt disclose the protective shield further includes raised ribs (Kamradt, 1st & 2nd, see annotated Figure 3 below) extending laterally between the arch portion and the wings, and wherein the raised ribs each project outwardly from the exterior surface of the arch portion and the exterior surface of the wings to increase stiffness of the shield (Kamradt, Figures 1-5).
Claims 1, 4, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Edenfield (USPN 5,819,323) in view of Brownlee (USPN 5,154,187).
Regarding claim 1, Edenfield discloses an athletic garment for protecting a groin region of a user comprising shorts including a pair of leg receiving portions (below) and a flap (44) defining a pocket centered in the groin region and extending in front of a portion of each of the leg receiving portions; and a protective shield (24) disposed within the pocket that includes an arch portion (Figures 1 and 2).  Edenfield does not specifically disclose wherein the protective shield further includes a left wing and a right wing extending laterally outward from opposing sides of the arch portion, the left wing extending over a portion of one of the leg receiving portions and the right wing extending over a portion of the other of the leg receiving portions.
               
    PNG
    media_image1.png
    334
    411
    media_image1.png
    Greyscale

However, this type of protective shield structure is known in the art of apparel.  One such example is seen in Brownlee, which teaches a protective shield (Figures 2 & 3) including an arch portion (19) shaped to protect the groin region and having an arch upper edge (AUE, see annotated figure 2 below), an arch lower edge (ALE, see annotated figure 2 below), and opposing sides (side, see annotated figure 2 below) extending between the arch upper and lower edges, the arch portion further having an interior surface (Figure 3) defining a cavity (cavity, see annotated figure 3a below) configured to cover the groin region and an exterior surface (Figure 3) opposite the interior surface, wherein the arch portion has an arch height (H, see annotated figure 2 below) defined between the arch upper and lower edges, and the arch height has a vertical midpoint (VMP, see annotated figure 2 below), wherein the vertical midpoint is centrally located between the upper and lower edges (see annotated figure 2 below), and a pair of left and right wings (20 & 21) each extending from one of the opposing sides and having an inside surface (Figure 3) engageable with and supported by a thigh of the user and an exterior surface (Figure 3) opposite the inside surface, each of the wings further having a wing upper edge (UE, see annotated figure 2 below) continuous with the arch upper edge and a wing lower edge (LE, see annotated figure 2 below) continuous with the arch lower edge, wherein the inside surface of each wing engages and is supported by the anterior portion of a thigh below the vertical midpoint of the arch height (the bottom portion of the wings are capable of engaging and supporting a portion of the anterior portion of the thigh which is below the vertical midpoint of the arch). Even though the protective shield as taught by Brownlee is intended to be used with strap portion (16), it is capable of being used within the pocket of Edenfield instead. Straps and pockets are well known to be used interchangeably in the art of protective garments.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the protective shield as taught by Brownlee in place of the protective shield of Edenfield in order to provide additional protective coverage over the wearer's legs and lower abdomen in addition to the groin.
It is further noted that it would be obvious to one of ordinary skill in the art of apparel to make the pocket of Edenfield a size that will accommodate the protective shield it is intended to hold.  Making the pocket of Edenfield slightly larger in both the vertical and horizontal directions would match up better with the shape, size and functionality of the protective shield of Brownlee.  Therefore, it would have been an obvious matter of design choice to have used a slightly larger pocket of Edenfield in the vertical and horizontal directions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USP 237 CCPA 1955).
Regarding claim 4, Edenfield as modified by Brownlee substantially discloses the invention as in claim 1.  Brownlee further teaches wherein each of the left and right wings are shaped to be capable to extend across and be supported by an anterior portion of a user's thigh muscle (Figures 2 & 3, each of the left and right wings are shaped to be capable to extend across and be supported by an anterior portion of the thigh) in  the area between the midpoint of the arch edge and the lower edge of the wing.
Regarding claim 5, Edenfield as modified by Brownlee substantially discloses the invention as in claim 4.  Brownlee further teaches wherein each of the left and right wings are shaped to be capable to extend across and be supported by at least a portion of a sartorius muscle of the user's thigh (Figures 2 & 3, each of the left and right wings are shaped to be capable to extend across at least a portion of a sartorius muscle of the thigh). 
Regarding claim 6, Edenfield as modified by Brownlee substantially discloses the invention as in claim 1. Brownlee further teaches wherein the interior surface of each of the left and right wings include an arcuate portion (arcuate, see annotated figure 3a below) contoured to match a shape of an anterior portion of a user's thigh (Figures 2 & 3).  The curvilinear shape of the left and right wings of Brownlee are capable to contour to match the curvilinear shape of the front of a wearer’s thighs.
Claims 3 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Edenfield (USPN 5,819,323) in view of Brownlee (USPN 5,154,187) in further view of Graff (USPN 4,922,899).
Regarding Claims 3 & 7, Edenfield as modified by Brownlee do not disclose each of the wings includes a living hinge. However, Graff discloses two wings (14) including at least one corner portion (lower left and right corners) attached by a living hinge (17 & 18), wherein the corner portions are flexibly connected to an intermediate portion (portion interior of corner portion and opposite of living hinge) of each of the wings (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wings of Brownlee, to include a hinge, as taught by Graff, in order enable accommodation of various body contours. 


    PNG
    media_image2.png
    735
    637
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    353
    491
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732